Citation Nr: 1625269	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and alcohol dependence, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from September 1979 to September 14, 1994.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  A March 2009 rating decision granted service connection for PTSD and assigned a 30 percent disability rating.  In December 2009, the Veteran asked for a re-evaluation of his PTSD disability as he felt the symptoms were more severe than the 30 percent rating.  The November 2010 rating decision continued the 30 percent disability rating.  

In a March 2015 rating decision, the RO denied entitlement to TDIU.  In March 2016, the Veteran filed a timely notice of disagreement with the March 2015 rating decision.  The Veteran has not been provided with a Statement of the Case that addressed the issue and the Board is required to remand, rather than refer, the issue to the attention of the AOJ.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability is predominantly manifested by symptoms of chronic sleep impairment, mild memory loss, anxiety, suspiciousness, panic attacks more than once a month, disturbances of motivation and mood, self-isolation, suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), irritability or outbursts of anger, depressed mood which occurs near-continuously and affects the ability to function independently, and difficulty in adapting to stressful circumstances (including work or a worklike setting).


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2015); see also the Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran adequate examination of his PTSD disability.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings may be assigned for separate periods of time when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Analysis

Treatment records and psychological assessments from March 2009 to the present reflect that the Veteran exhibited classic PTSD symptoms including sleep disturbance, anxiety, nightmares, isolation behavior, and depression.  March 2009, October 2010, September 2011, and April 2016 VA psychological examinations all show that the Veteran has also chronically struggled with passive suicidal ideation, impaired impulse control resulting in unprovoked hostility and irritability, difficulty in adapting to stressful circumstances, and depression affecting the ability to function independently, appropriately, and effectively.

After review of the evidence for the entire appeal period, including lay testimony, the Board finds that the probative medical and lay evidence of record shows that the frequency, duration, and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Therefore, a 70 percent rating is warranted for the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Specifically, the clinical findings of record describe psychiatric symptoms which interfere with the Veteran's daily functioning and relationships with others.  These include suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and irritability or outbursts of anger.  Moreover, the Veteran suffers from chronic anxiety and depressed mood which occurs near-continuously and affects his ability to function independently and causes difficulty in adapting to stressful circumstances (including work or a worklike setting).  In evaluating all of the evidence of record, throughout the appeal period, the Board finds that his disorder more nearly approximates a 70 percent rating.

However, the Board finds that the criteria for a rating greater than 70 percent were not met or approximated at any time during the appeal period.  The Board finds that the evidence does not show that the psychiatric symptomatology resulted in total occupational and social impairment.  Specifically, the Veteran has no evidence of gross impairment in thought processes or communication, does not have memory loss of his name, the names of close relatives, or his own occupation, and while the Veteran has had intermittent suicidal ideation, it has been passive with no intent or plan.  Socially, while the Veteran does engage in isolating behavior he reports good relationships with his significant other, his three daughters, and his siblings.  

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating, but not higher, for PTSD.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating during the appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's PTSD disability is adequately compensated by the assigned disability ratings.  His reported symptoms are all encompassed by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran is not service connected for any other disabilities.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

A disability rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

For the reasons explained in the introduction, a Statement of the Case needs to be issued on the issue of entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with regard to the issue of entitlement to TDIU.  Inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of this issue.  Thereafter, the case should be returned to the Board for further appellate review only if the appeal of the TDIU issue is perfected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


